Citation Nr: 1648103	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  08-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder not otherwise specified (NOS), and schizoaffective disorder, as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to July 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

This case was previously before the Board in January 2010, July 2013, and December 2014 when it was remanded for additional development.  Concerning only the issue of entitlement to service connection for PTSD, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  Given the facts of this case, the Board has decided to address PTSD as a separate matter from other psychiatric disorders.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder NOS, and schizoaffective disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD.

2.  Affording the Veteran the benefit of the doubt, his PTSD is the result of an in-service personal assault.







CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of entitlement to service connection for PTSD, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting service connection for PTSD, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria

The Veteran contends that service connection is warranted for PTSD, as his disability was incurred due to traumatic events that occurred during active duty service, specifically personal assault.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV or 
DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat). See 38 C.F.R. § 3.304(f) (2015).

If a PTSD claim is based on an in-service personal assault or military sexual trauma (MST), evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See Patton, 12 Vet. App. at 278. Thus, a broad range of evidence is considered to determine whether there are indications of the alleged in-service personal assault or MST, which may be sufficient to support the occurrence of the assault notwithstanding the fact that more direct evidence is lacking.  See VBA Training Letter No. 11-05 (Dec. 2, 2011).   Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2015); VA Manual M21-1, Part III, Paragraph 5.14(c); see Gallegos v. Peake, 22 Vet. App. 329 (2008); see also Patton v. West, 12 Vet. App. 272 (1999).

VA regulations allow a medical opinion to be used in corroborating a personal assault or MST stressor.  38 C.F.R. § 3.304(f)(5) (2015); VA Manual M21-1, Part III, Paragraph 5.14(c); see Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran could not be used to establish the occurrence of a stressor); see also Gallegos, 22 Vet. App. at 335 (noting that alternative forms of evidence may be submitted to corroborate the Veteran's account of a personal assault stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that something more than medical nexus evidence is required for "credible supporting evidence" in personal assault cases).

In this case, in a November 2008 private psychological evaluation, the Veteran was diagnosed with chronic PTSD, schizoaffective disorder, dementia NOS, and personality change of unknown etiology unspecified type, and was assigned a Global Assessment of Functioning (GAF) score of 47.  The private psychologist noted that the Veteran endorsed symptoms consistent with PTSD including disturbed sleep, hypervigilance, and occasional suicidal ideation.

In a June 2010 statement in support of claim for PTSD, the Veteran reported that during training, a dog collar with a leash was placed around his neck and "uncomfortable objects" were shoved up his rectum while he was pulled around by the leash as if he were an animal.  The Veteran noted that this continued for about eight hours.

The Board notes that an August 2012 VA examination report, a January 2013 addendum opinion, a January 2014 VA examination report, and an August 2015 VA examination report all determined that it was less likely than not that the Veteran was diagnosed with PTSD, and that the psychological condition he did have was not etiologically related to active service.  However, none of these examination reports or opinions addressed the Veteran's reported stressor of being sexually assaulted during training.  As such, the Board finds that they were based on inaccurate facts, namely that the Veteran's stressors did not meet the criteria for PTSD.  This error carries significant implications.  As such, the examination reports and opinions are inadequate and are of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a June 2007 statement, the Veteran's ex-wife wrote that the Veteran was preoccupied with the past and could not move forward with his life since returning from active service.  In September 2013 statements, the Veteran's brother, as well as family friends, wrote that after returning home from service, the Veteran was more withdrawn and not as socially active as he was prior to going to service.  The Veteran's brother wrote that the Veteran began speaking less and less and his personality changed since leaving active service.  The Veteran's family friends wrote that after knowing the Veteran since he was 14 years old, after returning from service, the Veteran was mentally not the same as he had been before joining the Navy.  

In an August 2016 outside medical opinion (OMO), the examiner noted that the Veteran's reported stressor of objects being shoved up his rectum met criteria A for PTSD as military sexual trauma, but that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The examiner did note that if the Veteran had another clinical interview, a face-to-face examination, "perhaps it can be explored if any of the criteria C&D [PTSD] symptoms are related to his claimed MST."

In a November 2016 VA psychology consult, the VA psychologist noted that the Veteran's reported trauma that qualified for criterion A for PTSD involved MST.  The Veteran reported that he was assaulted as part of an initiation type of ceremony during training.  He endorsed 16 of 20 possible symptoms of PTSD.  The psychologist noted that the total severity of symptoms score was 43, placing the Veteran's overall symptom severity in the "severe" range.  The VA psychologist noted that the Veteran met the diagnostic criteria for PTSD based on results of his VA treatment and in-service stressor.  

This most recent treating psychologist has not only corroborated the Veteran's stressor, but also provided a nexus opinion between his current PTSD and his in-service stressor.  38 C.F.R. § 3.304(f)(5) (2015).  The Veteran's statements, taken together with lay statements of record, the August 2016 OMO opinion, and the November 2016 VA psychologist's positive nexus opinion, leads the Board to determine that it is at least as likely as not that the Veteran's PTSD is etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

While the Board has granted the Veteran's claim for service connection for PTSD, in various other VA and private psychological examinations, he has been diagnosed with bipolar disorder NOS and schizoaffective disorder.  None of the prior psychological examinations have opined if the Veteran's other psychiatric conditions were directly or secondarily related to his now service-connected PTSD.  As such, on remand, the Veteran should be provided notice regarding secondary service connection, and a VA examination should be scheduled to determine if the Veteran's acquired psychiatric disorder is somehow related to his service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected PTSD, to include the need to file any required claims forms.

2. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

3. After the above development is completed, schedule the Veteran for a VA mental health examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder, that may be present, with the exception of PTSD.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for an acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any such acquired psychiatric disorder is either directly related to active military service or is proximately due to or chronically aggravated by, the Veteran's already service-connected PTSD.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

4. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


